CLAY, Circuit Judge,
concurring in part, dissenting in part.
I believe that the jury rendered an inconsistent and contradictory verdict with respect to the excessive force claim pursuant to 42 U.S.C. § 1983 and the state law *61tort claim of assault and battery — when the verdict is considered in light of the pleadings, evidence, and jury instructions. I therefore respectfully dissent from this portion of the majority opinion, which pertains to Case No. 02-6285: I concur in the majority’s opinion with respect to the other issues raised on appeal with respect to Case No. 02-6284 and Case No. 02-6285.
The jury determined Defendant Welch to be liable for the constitutional excessive force claim under § 1983, but not to have committed the alleged assault and battery. The question presented, then, is whether Defendant can be deemed to have inflicted emotional distress damages so as to have violated § 1983, at the same time that the very thing which would have caused the emotional distress, the assault and battery, did not occur, or at least was not proven by a preponderance of the evidence. This is not to say that there can never be a determination of entitlement to compensatory damages in a plaintiffs favor in the absence of an actual or threatened physical touching, it is simply that in the instant case a physical assault and battery was all that was alleged and supported by the evidence.
In determining that there was no evidentiary basis for an excessive force claim based on physical force, the jury was not entitled to render a verdict for mental or emotional injury. The only wrongdoing alleged, for which there is a basis in the record, is that Defendant Welch perpetrated a “foot strike” and a “shotgun butt” to Plaintiffs head. The jury having found in Defendant’s favor on those allegations, there was a complete absence of any other allegations or evidentiary basis upon which the jury could have awarded mental distress damages.
The principal case in our circuit, which is controlling on these facts, is Stallworth v. City of Cleveland, 893 F.2d 830, 832 (6th Cir.1990) (affirming the trial court’s decision to send the jury back to continue deliberating, because, based on the jury instructions which did not allow the jury to consider the defendant’s use of excessive force for its § 1983 action without considering the actual physical contact that caused plaintiffs injury, the jury could not have found for the plaintiff on its § 1983 claim without finding that same use of force by the defendant triggered assault and battery liability). Stallworth indicates that a defendant cannot be liable for the use of excessive force, resulting in emotional distress damages, in the absence of an assault and battery under circumstances where only an assault and battery has been alleged. Id. at 833.
Since the verdict seems inconsistent and contradictory, indicating that the jury was either in a state of confusion or abused its power. I would reverse and remand for a new trial as requested by Defendant.